DETAILED ACTION

Claims 1-20 are pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jean-Michel  Leon (US-20060224406-A1).
	As per claim 1, Leon teaches “a computer implemented method at an electronic commerce system, comprising”:
“receiving, from a client device, an indication of a product and one or more user designated categories associated with the product being listed in a listing via the electronic commerce system,” (figs. 33-38, [0144]-[0149]);
“analyzing, by a processor, the one or more user-designated categories and one or more features associated with the listing to determine that the product is misclassified in  a first category of the one or more user-designated categories, (figs. 33-38, [0144]-[0149])
removing the listing for the product from the first category based at least in part on the analyzing,” (figs. 33-38, [0144]-[0149]);
“receiving a search query,” (figs. 33-38, [0144]-[0149]); and
“returning a search result identifying the listing based at least in part on the search query being mapped to the one or more user-designated categories other than the first category,” (figs. 33-38, [0144]-[0149]).
	As per claim 2, Leon further shows” wherein analyzing the one or more user-designated categories and one or more features associated with the listing comprises”:
“comparing one or more features of the first category with the one or more features associated with the listing to determine that the product is misclassified in the first category,” ([0144]-[0149]).
	As per claim 3, Leon further shows “transmitting to a site administrator or the client device, an indication that the listing has been miscategorized based at least in part on the analyzing,” ([0144]-[0149]).
	As per claim 4, Leon further shows “receiving, from the site administrator or the client device, a miscategorization  correction command, wherein the listing for the product is removed from the first category based at least in part on the miscategorization correction command,” ([0144]-[0149]).
	As per claim 5, Leon further shows “storing a miscategorization flag indicating that the listing is miscategorized in the first category, wherein removing the listing for the product from the first category is based at least in part on the miscategorization flag,” ([0144]-[0149]).
	As per claim 6, Leon further shows “publishing the listing via the electronic commerce system in the one or more user-designated categories other than the first category,” ([0144]-[0149]).
	As per claim 7, Leon further shows “wherein the one or more features associated with the listing comprise a price, a title, a description, shipping information, manufacturer information, or a combination thereof,” ([0144]-[0149]).
	As per claim 8, Leon teaches “an apparatus, comprising”:
“a processor,” (figs. 1-2, 41);
“memory coupled with the processor,” (figs. 1-2, 41); and
Instructions stored in the memory and executable by the processor to cause the apparatus to:
receive, from a client device, an indication of a product and one or more user-designated categories associated with the product being listed in a listing via an electronic commerce system,” (figs. 33-38, [0144]-[0149]);
“analyze the one or more user-designated categories and one or more features associated with the listing to determine that the product is misclassified in a first category of the one or more user-designated categories,” (figs. 33-38, [0144]-[0149]);
“remove the listing for the product from the first category based at least in part on the analyzing,” (figs. 33-38, [0144]-[0149]);
“receive a search query,” (figs. 33-38, [0144]-[0149]); and
“return a search result identifying the listing based at least in part on the search query being mapped to the one or more user-designated categories other than the first category,” (figs. 33-38, [0144]-[0149]).
	As per claim 9, Leon further shows “wherein the instructions to analyze the one or more user-designated categories and one or more features associated with the listing are executable by the processor to cause the apparatus to”
compare one or more features of the first category with the one or more features associated with the listing to determine that the product is misclassified in the first category,” ([0144]-[0149]).
	As per claim 10, Leon further shows “wherein the instructions are further executable by the processor to cause the apparatus to:
transmit, to a site administrator or the client device, an indication that the listing has been miscategorized based at least in part on the analyzing,” ([0144]-[0149]).
	As per claim 11, Leon further shows “wherein the instructions are further executable by the processor to cause the apparatus to:
receive, from the site administrator or the client device, a miscategorization correction command, wherein the listing for the product is removed from the first category based at least in part on the miscategoriztion correction command,” ([0144]-[0149]).
	As per claim 12, Leon further shows “wherein the instructions are further executable by the processor to cause the apparatus to:
Store a miscategorization flag indicating that the listing is miscategorized in the first category, wherein removing the listing for the product from the first category is based at least in part on the miscategorization flag,’ ([0144]-[0149]).
	As per claim 13, Leon further shows “wherein the instructions are further executable by the processor to cause the apparatus to”
publish the listing via the electronic commerce system in the one or more use-designated categories other than the first category,” ([0144]-[0149]).
	As per claim 14, Leon further shows “wherein the one or more features associated with the listing comprise a price, a title, a description, shipping information, manufacturer information, or a combination thereof,” ([0144]-[0149]).
	As per claim 15, Leon teaches “a non-transitory computer-readable medium storing code comprising instructions executable by a processor to cause an apparatus to perform operation comprising:”
“receiving, from a client device, an indication of a product and one or more user-designated categories associated with the product being listed in a listing via an electronic commerce system,” (figs. 33-38, [0144]-[0149]);
“analyzing the one or more user-designated categories and one or more features associated with the listing to determine that the product is misclassified in a first category of the one or more user-designated categories,” (figs. 33-38, [0144]-[0149]);
“removing the listing for the product  form the first category based at least in part on the analyzing,” (figs. 33-38, [0144]-[0149]);
“receiving a search query,” (figs. 33-38, [0144]-[0149]); and
“returning a search result identifying the listing based at least in part on the search query being mapped to the one or more user-designated categories other than the first category,” (figs. 33-38, [0144]-[0149]).
	As per claim 16, Leon further shows “wherein the instructions to analyze the one or more user-designated categories and one or more features associated with the listing are executable by the processor to cause the apparatus to perform operations comprising:
comparing one or more features of the first category with the one or more features associated with the listing to determine that the product is misclassified in the first category,” ([0144]-[0149]).
	As per claim 17, Leon further shows “wherein the instructions are further executable by the processor to cause the apparatus to perform operations comprising:
“transmitting, to a site administrator or the client device, an indication that the listing has been miscategorized based at least in part on the analyzing,” ([0144]-[0149]).
	As per claim 18, Leon further shows “wherein the instruction are further ececutable by the processor to cause the apparatus to perform operations comprising”:
“receive, from the site administrator or the client device, a miscategorization correction command, wherein the listing for the product is removed from the first category based at least in part on the miscategorization correction command,” ([0144]-[0149]).
	As per claim 19 Leon further shows “wherein the instructions are further executable by the processor to cause the apparatus to perform operations comprising”:
“storing a miscategorization flag indicating that the listing is miscategorized in the first category, wherein removing the listing for the product form the first category is based at least in part on the miscategorization flag,” ([0144]-[0149]).
	As per claim 20, Leon further shows “wherein the one or more features associated with the listing comprise a price, a title, a description, shipping information, manufacturer information, or a combination thereof,” ([0144]-[0149]).


                                                             Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
                                                        




                                                         





                                                         Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sept. 07 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153